DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 and 7/23/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2013/0235483) (of record).
Regarding Claim 1, Wu discloses a discrete focusing lens assembly (see figs. 4, 5, "moving unit 30" and “barrel 31", par. 0018) comprising:

a lens barrel assembly ("moving unit 30" comprising “barrel 31", par. 0018);
a module base ("base 50", par. 0021) defining an inner module space designed to fit the lens barrel assembly, and wherein the module base is designed to support the first positioning coil assembly at a first coil position and the second positioning coil assembly at a second coil position, the first coil position opposite the second coil position (see figs. 4 and 5); and
at least one module alignment pin ("guiding poles 211", par. 0016) engaged with the module base, the positioning coil board, and the lens barrel assembly (see figs. 4,5 and pars. 0016-0022),
wherein the first positioning coil assembly and the second positioning coil assembly, together with the lens barrel assembly, define a focus position for the lens barrel assembly (see pars. 0024 and 0025).
Regarding Claim 7, Wu discloses as is set forth above and further discloses wherein the focus position comprises a continuous focus position based on a value of a powered state for the positioning coil board (Par. 0025, lines 1-12, when the moving unit 30 is driven forward with an electrical current to find a “position of equilibrium” is interpreted as disclosing “continuous focus”).
Regarding Claim 12, Wu discloses as is set forth above and further discloses wherein further comprising: coil powering circuitry connected to the positioning coil 
Regarding Claim 13, Wu discloses as is set forth above and further discloses 
wherein the module base comprises a first positioning area to receive the first positioning coil assembly and a second positioning area to receive the second positioning coil assembly (Fig. 3, Fig. 4, Par. 0017, first magnet assembly 22,  and Par. 0019, second magnet assembly 32).
Regarding Claim 17, Wu discloses as is set forth above and further discloses 
wherein further comprising: a lens mount (Fig. 4, “barrel 31", par. 0018) for mounting the discrete focusing lens assembly (see figs. 4, 5, "moving unit 30" and “barrel 31", par. 0018) within an imaging apparatus (Fig. 1, lens module 200 is an imaging apparatus because focusing produces an image, Par. 0025), wherein the lens mount is attached to the module base (Fig. 4, "base 50", par. 0021).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0235483) (of record) view of WO 2015/110916 A1 (DYNAOPTICS PTE LTD A SINGAPORE PRIVATE LTD COMPANY [SG] ET AL.) 30 July 2015 (2015-07-30) (of record), hereinafter Dynaoptics .
Regarding Claim 4, Wu discloses as is set forth above but does not further disclose wherein the module base, the positioning coil board, and the lens barrel assembly each comprise at least one alignment pin opening, each alignment pin opening positioned to enable the at least one module alignment pin to engage each of the module base, the positioning coil board, and the lens barrel assembly through the at least one alignment pin opening.
However Dynaoptics, in the same field of endeavor, teaches the module base (Fig. 3A, 310), the positioning coil board (Fig. 3A, outer portion of 305), and the lens barrel assembly (Fig. 3A, inner portion of 305) each comprise at least one alignment pin opening (Fig. 3A, outer portion of 305), each alignment pin opening (Fig. 3A, Fig. 3B, openings for rods 320) positioned to enable the at least one module alignment pin to engage each of the module base, the positioning coil board, and the lens barrel assembly through the at least one alignment pin opening (Fig. 3A and Fig. 3B, paragraphs 0070-0071) for the purpose of alignment of optical components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the discreet focusing lens of Wu with the module base, the positioning coil board, and the lens barrel assembly each comprise at least one alignment pin opening, each alignment pin opening positioned to enable the at least one module alignment pin to engage each of the module base, the positioning coil board, and the lens barrel assembly through the at least one alignment pin opening of Dynaoptics, for the purpose of alignment of optical components.
Regarding Claim 5, Wu discloses as is set forth above but does not further disclose wherein the module base, the positioning coil board, and the lens barrel 
However Dynaoptics, in the same field of endeavor, teaches wherein the module base (Fig. 3A, 310), the positioning coil board (Fig. 3A, outer portion of 305), and the lens barrel assembly (Fig. 3A, inner portion of 305) each comprise a first alignment pin opening (Fig. 3A, Fig. 3B, left side openings for rods 320) and a second alignment pin (Fig. 3A, Fig. 3B, right side openings for rods 320) opening, each of the first alignment pin openings located opposite one of the second alignment pin openings (Fig. 3A, Fig. 3B, left side and right side openings for rods 320 as shown), and wherein the at least one module alignment pin comprises a first alignment pin and a second alignment pin (Fig. 3A, Fig. 3B, left side and right side rods 320 as shown), wherein the first alignment pin is engaged with the module base, the positioning coil board, and the lens barrel assembly via each of the first alignment pin openings, and wherein the second alignment pin is engaged with the module base, the positioning coil, and the lens barrel assembly via each of the second alignment pin openings (Fig. 3A and Fig. 3B, paragraphs 0070-0071), for the purpose of alignment of optical components.

Regarding Claim 19, Wu discloses as is set forth above but does not further disclose wherein a method of assembling a discrete focusing lens assembly (see figs. 4, 5, "moving unit 30" and “barrel 31", par. 0018), the method comprising:
assembling a lens barrel (see figs. 4, 5, “barrel 31", par. 0018), a pair of positioning magnets, and an imaging lens (Fig. 1, lens 300, par. 0013) to form a lens barrel assembly, wherein the lens barrel assembly comprises a first positioning magnet (first magnet assembly 22 ) of the pair of positioning magnets mounted opposite a second positioning magnet (second magnet assembly 32) of the pair of positioning magnets (Fig. 3, Fig. 4, Par. 0017, first magnet assembly 22,  and Par. 0019, second magnet assembly 32);

assembling a first positioning coil assembly and a second positioning coil assembly (Par. 0017, first magnet assembly 22 can be an electromagnet,  and Par. 0019, second magnet assembly 32 can be an electromagnet); and
attaching, on the module base, the first positioning coil assembly and the second positioning coil assembly (Par. 0017, first magnet assembly 22 can be an electromagnet,  and Par. 0019, second magnet assembly 32 can be an electromagnet), the first positioning coil assembly positioned opposite the second positioning coil assembly (Par. 0017, first magnet assembly 22 can be an electromagnet,  and Par. 0019, second magnet assembly 32 can be an electromagnet, 22 and 32 are opposite each other, Fig. 4).
Wu does not further disclose wherein the module base comprising at least one alignment pin opening; engaging at least one module alignment pin with the lens barrel assembly through the at least one alignment pin opening of the module base.
However Dynaoptics, in the same field of endeavor, teaches the module base comprising at least one alignment pin opening (Fig. 3A, Fig. 3B, openings for rods 320); engaging at least one module alignment pin (Fig. 3A, Fig. 3B, rods 320) with the lens barrel assembly through the at least one alignment pin opening of the module base (Fig. 3A, 310), for the purpose of alignment of optical components.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0235483) (of record) view of Goldenberg et al. (US 2018/0196238) .
Regarding Claim 8, Wu discloses as is set forth above but does not further disclose wherein the discrete focusing lens assembly comprises an assembly height of less than 7 millimeters.
However Goldenberg, in the same field of endeavor, teaches the discrete focusing lens assembly comprises an assembly height of less than 7 millimeters (Paragraph 0071, the height of the camera is 4-7 mm, so the height of the focus lens assembly, Fig. 2A, lens module 204, would be less than 7 millimeters) for the purpose of producing a compact camera device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the discreet focusing lens of Wu with the discrete focusing lens assembly comprises an assembly height of less than 7 millimeters of Goldenberg, for the purpose of producing a compact camera device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0235483) (of record) view of Bottazzi et al. (US 2018/0004994) .
Regarding Claim 16, Wu discloses as is set forth above but does not further disclose wherein the at least one module alignment pin comprises a friction-free pin.
However Bottazzi, in the same field of endeavor, teaches wherein the at least one module alignment pin comprises a friction-free pin (Paragraph 0066, Fig. 4, lubricating material enables frictionless sliding of drive shaft 32 within the holes 35) for the purpose of reducing power consumption during focusing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the discreet focusing lens of Wu with the wherein the at least one module alignment pin comprises a friction-free pin of Bottazzi, for the purpose of reducing power consumption during focusing.
Allowable Subject Matter
Claims 2, 3, 6, 9, 10, 11, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a discreet focusing lens assembly including, as the distinguishing feature(s) in combination with the other limitations wherein the first positioning coil assembly comprises a first positioning coil, wherein the first positioning coil is positioned around a first positioning pad, and wherein the second positioning coil 
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a discreet focusing lens assembly including, as the distinguishing feature(s) in combination with the other limitations  wherein the focus position for the lens barrel assembly comprises a first focus position in a circumstance where the positioning coil board is in a first powered state, wherein the focus position for the lens barrel assembly comprises a second focus position in a circumstance where the positioning coil board is in a second powered state, and wherein the focus position for the lens barrel assembly comprises a default focus position in a circumstance where the positioning coil board is in a non- powered state.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of a method of assembling including, as the distinguishing feature(s) in combination with the other limitations wherein assembling the first positioning coil assembly comprises: inserting a first positioning pad into a first coil inner region defined by a first positioning coil to form a first coil-pad assembly; and .
Allowable Subject Matter
Claim 18 is allowed.
Regarding Claim 18, Wu (US 2013/0235483) (of record) discloses a multi-sensor imaging apparatus comprising:
an apparatus chassis configured to house at least a discrete focusing lens assembly and at least one additional lens assembly (see figs. 4, 5, "moving unit 30" and “barrel 31", par. 0018), wherein the discrete focusing lens assembly comprises:
a first positioning coil assembly ("fastening unit 20"/"fixing frame 21", pars. 0014-0016) comprising a first positioning coil, 
a second positioning coil assembly (pairs of "guiding poles 211" are formed to hold "magnets 221"; see also pars. 0016-0017 and 0024) comprising a second positioning coil, 
a lens barrel assembly ("moving unit 30" comprising “barrel 31", par. 0018), and an imaging optical lens (Fig. 1, lens 300, par. 0013);
a module base ("base 50", par. 0021) defining an inner module space designed to fit the lens barrel assembly, and wherein the module base is designed to support the first positioning coil assembly at a first coil position and the second positioning coil assembly at a second coil position, the first coil position opposite the second coil position (see figs. 4 and 5); and
 (Fig. 3A, Fig. 3B, rods 320 is engaged with base 310), the positioning coil assembly (Fig. 3A, outer portion of 305), and the lens barrel assembly (Fig. 3A, inner portion of 305),
However neither Wu (US 2013/0235483) (of record) nor Dynaoptics disclose wherein the first positioning coil is positioned around a first positioning pad;
wherein the second positioning coil is positioned around a second positioning pad;
a lens barrel assembly comprising first positioning magnet located adjacent to the first positioning pad, a second positioning magnet located adjacent to the second positioning pad;
wherein the first positioning pad, the first positioning coil, and the first positioning magnet together with the second positioning pad, the second positioning coil, and the second positioning magnet define a focus position for the lens barrel assembly.
Additionally, neither Park (US 2021/0063679), Sasaki (US 2020/0260011), Kazuo (US 2020/0249426), Suzuka (US 2015/0110480), Suzuka (US 2015/0110481), Suzuka (US 2015/0110482), nor the prior art of record, remedy the deficiencies of Wu (US 2013/0235483) (of record) and Dynaoptics .
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
a lens barrel assembly comprising first positioning magnet located adjacent to the first positioning pad, a second positioning magnet located adjacent to the second positioning pad; wherein the first positioning pad, the first positioning coil, and the first positioning magnet together with the second positioning pad, the second positioning coil, and the second positioning magnet define a focus position for the lens barrel assembly”, along with other claim limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872